                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

RAPHAEL DANIEL-JORDAN HEARN,

                        Petitioner,              Case No. 2:17-cv-13219
                                                 Hon. Denise Page Hood
v.

SHERMAN CAMPBELL,

                  Respondent.
___________________________________/

OPINION AND ORDER (1) DENYING PETITION FOR WRIT OF HABEAS
CORPUS, (2) DENYING A CERTIFICATE OF APPEALABILITY, (3) AND
     DENYING PERMISSION TO APPEAL IN FORMA PAUPERIS

     This is a habeas case filed by a Michigan prisoner under 28 U.S.C. §

2254. Petitioner Raphael Daniel-Jordan Hearn was convicted after a jury trial

in the Wayne Circuit Court of first-degree murder, MICH. COMP. LAWS §

750.316, two counts of assault with intent to commit murder, MICH. COMP.

LAWS § 750.83, and commission of a felony with a firearm. MICH. COMP. LAWS

§ 750.227b. The petition raises one claim: insufficient evidence was presented

at trial to sustain Petitioner’s convictions. The Court will deny the petition

because the claim is without merit. The Court will also deny a certificate of

appealability and deny permission to appeal in forma pauperis.
                                I. Background

      The Court recites verbatim the relevant facts relied upon by the

Michigan Court of Appeals, which are presumed correct pursuant to 28 U.S.C.

§ 2254(e)(1). See Wagner v. Smith, 581 F.3d 410, 413 (6th Cir. 2009):

             Defendants plotted revenge against [Kenneth] French and
      his family for French’s role in the shooting of Hearn three months
      earlier at a motorcycle club. On July 1, 2014, defendants located
      French at [Toni] Holt’s house, where French’s two-year-old
      daughter Kamiya [Gross] was playing outside with Holt’s
      12-year-old daughter Chelsea [Lancaster]. French and Holt were
      sitting on the front porch while the children played. Defendants
      first drove past the house in a white vehicle and then drove
      behind the house and stopped. Defendant [Raymone] Jackson
      got out of the vehicle and, after approaching French from the side
      of Holt’s house, started shooting. Kamiya, Chelsea, and French
      were shot. Jackson then returned to the waiting vehicle and was
      driven away from the crime scene. Kamiya died from a gunshot to
      the head. Chelsea and French were hospitalized for multiple
      gunshot injuries.

People v. Hearn, 2016 WL 6127659, at *1 (Mich. Ct. App. Oct. 18, 2016).

      Following his conviction and sentence, Petitioner filed an appeal of right.

His appellate counsel filed a brief on appeal, raising what now form his sole

habeas claim:

      I. Defendant-Appellant is entitled to a new trial where there was
      insufficient evidence to find for the convictions.

      The Michigan Court of Appeals affirmed Petitioner’s convictions in an

unpublished opinion. Id. Petitioner subsequently filed an application for leave

                                       2
to appeal in the Michigan Supreme Court, raising the same claim. The

Michigan Supreme Court denied the application because it was not persuaded

that the questions presented should be reviewed. People v. Hearn, 898

N.W.2d 606 (Mich. 2017)(Table).

                             II. Standard of Review

      28 U.S.C. § 2254(d)(1) curtails a federal court’s review of constitutional

claims raised by a state prisoner in a habeas action if the claims were

adjudicated on the merits by the state courts. Relief is barred under this

section unless the state court adjudication was “contrary to” or resulted in an

“unreasonable application of” clearly established Supreme Court law.

      “A state court’s decision is ‘contrary to’ . . . clearly established law if it

‘applies a rule that contradicts the governing law set forth in [Supreme Court

cases]’ or if it ‘confronts a set of facts that are materially indistinguishable from

a decision of [the Supreme] Court and nevertheless arrives at a result different

from [this] precedent.’” Mitchell v. Esparza, 540 U.S. 12, 15-16 (2003) (per

curiam), quoting Williams v. Taylor, 529 U.S. 362, 405-06 (2000).

      “[T]he ‘unreasonable application’ prong of the statute permits a federal

habeas court to ‘grant the writ if the state court identifies the correct governing

legal principle from [the Supreme] Court but unreasonably applies that


                                         3
principle to the facts’ of petitioner’s case.” Wiggins v. Smith, 539 U.S. 510,

520 (2003), quoting Williams, 529 U.S. at 413.

      “A state court’s determination that a claim lacks merit precludes federal

habeas relief so long as ‘fairminded jurists could disagree’ on the correctness

of the state court’s decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011),

quoting Yarborough v. Alvarado, 541 U.S. 652, 664 (2004). “Section 2254(d)

reflects the view that habeas corpus is a guard against extreme malfunctions

in the state criminal justice systems, not a substitute for ordinary error

correction through appeal. . . . As a condition for obtaining habeas corpus

from a federal court, a state prisoner must show that the state court’s ruling

on the claim being presented in federal court was so lacking in justification

that there was an error well understood and comprehended in existing law

beyond any possibility for fairminded disagreement.” Richter, 562 U.S. at 103

(internal quotation omitted).

                                 III. Analysis

      Petitioner asserts that constitutionally insufficient evidence was

presented at trial to sustain his convictions. He asserts that the evidence at

trial indicated that he was merely present at the scene of the shooting and

failed to demonstrate that he aided and abetted the shooter.


                                      4
     After reciting the controlling constitutional standard and the elements of

the offenses, the Michigan Court of Appeals rejected the claim as follows:

            Contrary to defendant Hearn’s argument, the evidence was
     sufficient to support his convictions. The record evidence
     demonstrated a close relationship between Jackson and Hearn.
     And after Hearn was shot at a motorcycle club, Hearn held a
     grudge against French for failing to shoot the person who had
     shot him. The jury could infer that Jackson and Hearn discussed
     this grudge from the references in their text messages, including:
     “I been hearing dat 3rd shit.” French testified at trial that he was
     known as “Third” or “3rd.” In addition, Jackson and Hearn
     exchanged texts regarding Hearn’s frustration about the shooting
     and his desire for retaliation. From Jackson’s collective references
     in these texts to Hearn, such as “we gon smoke dem niggas
     fasho,” and “we gonna get em,” the jury could infer that both
     Jackson and Hearn planned to retaliate against French together.
     But, as Jackson texted to Hearn, the plan was constrained by
     Jackson’s tether. After Jackson’s tether was removed, Hearn
     returned to the Detroit area from Chicago, where he had been
     staying. The jury could also infer from his text messages about
     “the carbine” and “the special” that he was going to get a gun to
     carry out their plan.

            Further, the record evidence showed that defendants were
     together on the day of the shooting, including that they were riding
     in the same white vehicle that was seen by witnesses at the crime
     scene immediately before and immediately after the shooting. And
     after defendant Jackson left the vehicle on foot to approach and
     shoot the victims, it was noted that the driver of the white,
     getaway vehicle was wearing a hat. Defendant Hearn had been
     seen wearing a hat earlier that day. From these facts, the jury
     could infer that Hearn was Jackson’s getaway driver. And, shortly
     after leaving the crime scene, video surveillance footage
     recovered from the Detroit Riverwalk depicted suspects matching
     the description of defendants, including their clothing, white
     vehicle, and defendant Hearn’s very distinct walk, walking

                                      5
      together by the river. In light of the fact that the gun used in the
      shooting was never recovered, the jury could infer from this
      evidence that defendants disposed of the weapon during their
      walk along the river. Viewing all the evidence in a light most
      favorable to the prosecution, there was sufficient evidence for the
      trier of fact to conclude that defendant Hearn aided and abetted
      Jackson’s commission of the crimes.

Hearn, 2016 WL 6127659, at *8-9.

      The critical inquiry on review of the sufficiency of the evidence to

support a criminal conviction is, “whether the record evidence could

reasonably support a finding of guilt beyond a reasonable doubt.” Jackson v.

Virginia, 443 U.S. 307, 318 (1979). A reviewing court is not required to “ask

itself whether it believes that the evidence at the trial established guilt beyond

a reasonable doubt. Instead, the question is whether, after viewing the

evidence in the light most favorable to the prosecution, any rational trier of fact

could have found the essential elements of the crime beyond a reasonable

doubt.” Id. at 318-19 (internal citations omitted) (emphasis in original).

Furthermore, a reviewing court “faced with a record of historical facts that

supports conflicting inferences must presume—even if it does not affirmatively

appear in the record—that the trier of fact resolved any such conflicts in favor

of the prosecution, and must defer to that resolution.” Id. at 326.

      A federal habeas court may not overturn a state court decision that



                                        6
rejects a sufficiency of the evidence claim merely because the federal court

disagrees with the state court’s resolution of that claim. Instead, a federal

court may grant habeas relief only if the state court decision was an

objectively unreasonable application of the Jackson standard. See Cavazos

v. Smith, 565 U.S. 1, 2 (2011). “Because rational people can sometimes

disagree, the inevitable consequence of this settled law is that judges will

sometimes encounter convictions that they believe to be mistaken, but that

they must nonetheless uphold.” Id. For a federal habeas court reviewing a

state court determination that sufficient evidence was presented, “the only

question under Jackson is whether that finding was so insupportable as to fall

below the threshold of bare rationality.” Coleman v. Johnson, 566 U.S. 650,

656 (2012). A state court’s determination that the evidence does not fall below

that threshold is entitled to “considerable deference under AEDPA.” Id.

      The decision of the Michigan Court of Appeals that sufficient evidence

was presented at trial to sustain Petitioner’s convictions did not involve an

unreasonable application of the clearly established Supreme Court standard.

      Petitioner was tried under an aiding and abetting theory. The evidence

at trial overwhelmingly demonstrated that his co-defendant Raymone Jackson

shot and killed two-year-old Kamiya Gross and assaulted Kenneth French and



                                      7
Chelsea Lancaster. The issue presented for the jury as to Petitioner was

whether he assisted Jackson in the perpetration of the crimes and shared in

or had knowledge of his intent. The evidence presented at trial allowed a

rationale finder of fact to conclude beyond a reasonable doubt that he did.

      The evidence suggested that Jackson’s motive for committing the crime

was to avenge French’s failure to protect Petitioner during the previous

shooting. Dkt. 6-11, at 82. Evidence of Petitioner’s text messages following

the first shooting demonstrated his intent to seek revenge. Dkt. 6-14, at

142-144.1 Petitioner flew back into town from Chicago when Jackson was

removed from his tether. Dkt. 6-13, at 103-105. Thereafter, Petitioner

communicated with Jackson and Marcus Brown about obtaining a firearm.

Dkt. 6-14, at 151.2

      On the day of the crime, Petitioner was seen with Jackson and Brown

in a white car, and that same car was seen on Holt’s street immediately before

the shooting. French testified to seeing both Jackson and Petitioner in the car.



1
 Petitioner: “I can’t believe these pussies shot me - I got that war ready on
repeat. I’m walking with a heavy limp.” Jackson: “Lol fuck it brody we gonna
get em.”
2
 Petitioner: “See if you can get with Frog to swap the carbine 9 out.”
Jackson: “Swap wat out fah da carbine 9?” Marcus Brown to Petitioner:
“How much you give me for the special?” Petitioner to Brown: “150.”
                                       8
Dkt. 6-11, at 119. Before firing the shots, Jackson told French, “Shoes,” which

was Petitioner’s nickname, strongly suggesting revenge as the motive for

Jackson’s actions. Id. at 78. Jackson then got back into the car with Petitioner

and Brown and drove away.

      After the shooting witnesses testified to seeing Petitioner together with

Jackson in Detroit. Dkt. 6-13, at 121. And after their arrest, Petitioner

communicated to Jackson that he was sorry to get Jackson involved in the

mess. Dkt. 6-14, at 115.

      Circumstantial evidence and inferences drawn from that evidence may

be sufficient to sustain a conviction. United States v. Algee, 599 F.3d 506, 512

(6th Cir. 2010). While Jackson was the trigger-man, the evidence strongly

indicated that Petitioner aided or encouraged Jackson in obtaining a firearm,

aided or encouraged Jackson prior to the crime while driving to the scene of

the shooting, knew of or shared in Jackson’s intent to kill or assault the

victims, and aided Jackson in his flight from the scene. The decision by the

Michigan Court of Appeals that sufficient evidence supported Petitioner’s

convictions was not so “insupportable as to fall below the threshold of bare

rationality." Coleman v. Johnson, 566 U.S. 650, 656 (2012).

      As Petitioner’s claim is without merit, the petition will be denied.



                                       9
                        IV. Certificate of Appealability

      A certificate of appealability will be denied because Petitioner has failed

to demonstrate a substantial showing of the denial of a constitutional right. 28

U.S.C. § 2253(c)(2) and (3); In re Certificates of Appealability, 106 F.3d 1306,

1307 (6th Cir. 1997).

      The Court will also deny permission to appeal in forma pauperis

because an appeal of this decision could not be taken in good faith. 28 U.S.C.

§ 1915(a)(3).

                                V. Conclusion

      Accordingly, the Court 1) DENIES WITH PREJUDICE the petition for a

writ of habeas corpus, 2) DENIES a certificate of appealability, and 3)

DENIES permission to appeal in forma pauperis.

      SO ORDERED.

                                            s/Denise Page Hood
                                            Chief Judge, U. S. District Court
Dated: December 11, 2018



I hereby certify that a copy of the foregoing document was served upon counsel of
record on December 11, 2018, by electronic and/or ordinary mail.

                                            s/LaShawn Saulsberry
                                            Case Manager



                                       10
